1                                                              JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   C&SM INT’L, a South Korea                Case No. 2:18-cv-05321-RGK-SK
     Corporation;
12                                            [PROPOSED] ORDER RE:
13                Plaintiff,                  STIPULATION FOR DISMISSAL
                                              PURSUANT TO FRCP 41(a)(1)(A)(ii)
14                vs.                         Judge: Hon. R. Gary Klausner
15
     ROSS STORES, INC., a Delaware
16   Corporation; NEW GEN
17   ENTERPRISE, INC. d/b/a BREEZE
     EVER, a California Corporation; and
18   DOES 1-10, inclusive,
19
                  Defendants.
20
21         The parties having so stipulated and agreed, the above-referenced case is
22   hereby dismissed without prejudice and without an award of costs or fees to any
23   party. Each party shall bear their own costs and attorney fees.
24
25   IT IS SO ORDERED.
26   Dated: April 24, 2019
27
                                            The Honorable R. Gary Klausner
28                                          United Stated District Court Judge
                                               1
                                        [PROPOSED] ORDER
